                      Case MDL No. 2997 Document 33 Filed 03/22/21 Page 1 of 1
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                 Baby Food Marketing, Sales Practices
         2997
MDL No. ------- & TITLE - IN RE: --------------------
                                 and Production Liability Litigation


                                                    NOTICE OF APPEARANCE
                        Appearances should only be entered in compliance with Rule 4.l(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):
Plaintiffs, Melanie Shepard, Ciara Vargas, Tish Valdez, Gwyndaline Quarles


SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
than one action):

  Shepard, et al. v. Gerber Products Company - NJD - Civil Action No.: 2:21-cv-01977

                            *****************************************************

        In compliance with Rule 4.l(c). the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plainti:flts)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

                              03/22/2021                                                                /s/ Charles E. Schaffer
                               Date                                                               Signature of Attorney or Designee
                                                                                          Charles E. Schaffer
Name and Address of Designated Attorney:
                                                                                          Levin Sedran & Berman, LLP
                                                                                          510 Walnut Street, Suite 500
                                                                                          Philadelphia, PA 19106

Telephone No.:                   (215) 592-1500                                                                (215) 592-4663
                                                                                                    Fax No.: ---------------

Email Address:                   cschaffer@lfsblaw.com


Instructions:

I. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdfformat. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
4. Enter the three or four digit MDL number (ex. 875). Select Next.
5. Verify MDL number, if correct Select Next.
6. Choose the case(s) for which the Appearance is being filed. Select Next.
7. Select Party. Select next twice.
8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).
9. Select the next button and verify docket text. If correct continue to select next to complete the transaction.




                                                                                                                                                           JPMLForm 18
